DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on September 8, 2020, and any subsequent filings.
Claims 1-9, 11, 15-19, and 23 are rejected.  Claims 1-9, 11, 15-19, and 23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11, 15-19, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the added language to independent Claims 1, 11, and 19 finds support in Figures 3B-E as filed by Applicants which do not show a bag within the container allowing for direct contact and wetting of the container internal base surface by the fluid and thus distinguishes over the combination of Fulkerson, U.S. Publication No. 2011/0315611, Levin, U.S. Publication No. 2011/0120946, Pan, U.S. Publication 2011/0160649, and Kienman, U.S. Publication No. 2008/0021377, the closest prior art for Claims 1 and 11 and Fulkerson, U.S. Publication No. 2011/0315611, Pan, U.S. Publication 2011/0160649, Brandl, U.S. Publication No. 2012/0310150, and Kienman, U.S. Publication No. 2008/0021377, the closest prior art for Claim 19.  The combination of prior art references disclose the claim limitations except for the fluid contacting and wetting the container internal base surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK ORME/Primary Examiner, Art Unit 1779